MINER, Circuit Judge,
with whom MESKILL, CARDAMONE and PIERCE, Circuit Judges, join,
concurring in the denial of rehearing in banc:
Merely to record my vote to deny rehearing in banc would be to permit the “expression of views” in the dissenting opinion to go unchallenged. It seems to me that the sensitive nature of the issues before us compels a reasoned rebuttal of the dissenters’ conclusions. I therefore write separately to give my reasons for concurring in the majority determination.
In banc review is warranted “(1) when consideration by the full court is necessary to secure or maintain uniformity of its decisions, or (2) when the proceeding involves a question of exceptional importance.” Fed. R.App.P. 35(a). In suggesting in banc review in this case, petitioners have neither demonstrated a lack of uniformity in our decisions relating to recusal of district court judges nor identified a legal question of transcending importance. Rather, the panel majority has applied well-settled rules to the specific facts of this case in deciding that the petition for writ of mandamus should be denied. Neither the panel dissenter nor the in banc dissenters contend that the applicable rules should be changed. Accordingly, the standard for in banc review simply has not been met.
To determine whether Judge Pollack’s impartiality might reasonably be questioned, see 28 U.S.C. § 455(a), the panel majority properly reviewed as an “objective observer,” Liljeberg v. Health Services Acquisition Corp., — U.S. -, 108 S.Ct. 2194, 2203, 100 L.Ed.2d 855 (1988), the facts and circumstances surrounding the sale of Palais Royal stock by Mrs. Pollack to a buyer whose purchase was financed by Drexel Burnham Lambert Inc. That review revealed:
Mrs. Pollack has had no business or other dealings with Drexel; she will receive no money from Drexel; and Drexel is not essential to the completion or success of the transaction. Moreover, there is no nexus, direct, indirect or otherwise, between the civil suits pending before Judge Pollack and Mrs. Pollack’s interest in Palais Royal.
In re Drexel Burnham, Lambert Inc,, 861 F.2d 1307, 1314 (2d Cir.1988).
It seems quite unexceptional to draw from these findings an objective conclusion that no appearance of partiality would be provided by Judge Pollack’s continued service in the actions against Drexel. It certainly cannot be said that Judge Pollack, by reason of Drexel’s financing of the Palais Royal deal, has any personal prejudice regarding the parties or personal knowledge of the facts underlying those actions, see 28 U.S.C. § 455(b)(1), or that he or his wife have any financial interest that could be affected by the outcome of those proceedings, see 28 U.S.C. § 455(b)(4). Nor were these conclusions affected when Drexel put up some of its own money to close the deal and thereafter acquired an equity in the purchaser, all of which was contemplated by the panel majority. The “flow of substantial sums” to Mrs. Pollack from Drex-el, referred to by the in banc dissenters, was much too indirect and circuitous a movement to lead reasonable, objective and *119impartial observers along the path taken by my dissenting colleagues.
That Judge Pollack referred to a grievance committee charges of professional misconduct involving an alleged breach of his wife’s confidence on the part of certain attorneys representing a Drexel officer is not an indication of “personal bias or prejudice concerning a party,” 28 U.S.C. § 455(b)(1) (emphasis added). Neither does it present a situation in which the Judge’s impartiality might reasonably be questioned, see 28 U.S.C. § 455(a). A judge who reports a violation of the Code of Professional Responsibility, whether involving himself, a member of his family or someone else, should not face recusal for that reason. All lawyers are encouraged to bring to the attention of the appropriate authorities perceived violations of the ethical standards of the bar. See Model Rules of Professional Conduct Rule 8.3 (1983); Model Code of Professional Responsibility DR1-103(A) (1980). It would be much too easy a matter for an attorney to engage in some minor breach of the Canons of Ethics directed against the Judge or a member of the Judge’s family if recusal could be forced by that means. If recusal is not warranted where the judge holds an attorney in criminal contempt, see Rosen v. Sugarman, 357 F.2d 794, 799-80 (2d Cir.1966), it should not be warranted where there is merely a referral to an appropriate authority to determine if there has been any misconduct. Involved in that referral here is only one of nine firms representing petitioners, and the parties to the underlying litigation can have no reasonable basis to question Judge Pollack’s impartiality because he has raised, but not resolved, a question of professional ethics.
My dissenting colleagues say that the litigation continues under a “cloud” because the panel majority applied mandamus standards and the recusal questions may again be presented on plenary appeal. However, the panel has ruled on all the significant issues pertaining to recusal that have been raised up to this point. Its conclusions merely were “reinforced” by the stringent requirements for success on a mandamus petition. 861 F.2d at 1316.
Finally, a majority of the active judges of this court have determined to deny rehearing in banc. Under such circumstances, it ill behooves the dissenters to suggest that it would be an act of “judicial statesmanship” for the district judge to request that the case be reassigned — a request that we now have decided he need not make.